Fourth Court of Appeals
                                     San Antonio, Texas

                                 MEMORANDUM OPINION
                                        No. 04-14-00523-CV

                                      Leticia R. BENAVIDES,
                                              Appellant

                                           v.
  Carlos BENAVIDES, III, and Ana B. Galo, as Co-Trustees of the Benavides Family Mineral
              Carlos BENAVIDES, III, Tomas Benavides and Ana B. Galo,
                 as Co-Trustees of the Benavides Family Mineral Trust,
                                       Appellees

                     From the 406th Judicial District Court, Webb County, Texas
                               Trial Court No. 2012CVQ000427-D4
                            Honorable Oscar (O.J.) Hale, Judge Presiding

Opinion by:       Catherine Stone, Chief Justice

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: October 8, 2014

AFFIRMED

           The dispositive issue in this appeal, “whether income distributions paid to Carlos [Y.

Benavides, Jr.] from a family trust are his separate property or are community property,” has

previously been decided by this court in Benavides v. Mathis, 433 S.W.3d 59, 62 (Tex. App.—San

Antonio 2014, pet. filed). Because this court’s holding, that the distributions are Carlos’s separate

property, is law of the case, we affirm the trial court’s judgment.
                                                                                                  04-14-00523-CV


                                                 BACKGROUND

        This court’s prior opinion sets forth the relevant background facts as follows:

                Leticia [R. Benavides] is the wife of Carlos Y. Benavides, Jr. There are no
        children from their marriage; however, Carlos has three adult children from his first
        marriage. Years before Carlos and Leticia’s marriage, the Benavides Family
        Mineral Trust was created, in 1990, to hold in trust, manage, and control
        approximately 126,000 acres of mineral estate for its beneficiaries. Carlos, who is
        one of several participating beneficiaries under the trust, receives monthly
        payments of the net balance (after payment of certain expenses) of revenues from
        the trust estate.
                On October 14, 2011, a Webb County Court at Law appointed [Shirley
        Hale] Mathis as temporary guardian of Carlos’s person and estate. Subsequently,
        Mathis notified the trust’s co-trustees of her appointment and demanded that all
        funds distributable to Carlos be distributed to her. In February 2012, counsel for
        Leticia wrote to the co-trustees asking that they deliver to Leticia one-half of all
        distributions owed to Carlos on the grounds that all trust distributions during the
        marriage were community property; thus, one-half of the distributions were owed
        to her. The co-trustees refused. About a month later, counsel for Leticia then made
        the same demand of Mathis. Mathis refused, and Leticia filed the underlying
        lawsuit.

Id.

        In this appeal, Leticia challenges the trial court’s orders granting summary judgment in

favor of Carlos Y. Benavides, III, Tomas Benavides, and Ana B. Galo, who are the co-trustees of

the trust. 1 In its first order, the trial court granted summary judgment with regard to Leticia’s claim

against the co-trustees for breach of fiduciary duty and dismissed the claim. In its second order,

the trial court granted summary judgment with regard to the co-trustees’ claim for declaratory

relief, finding as a matter of law that all distributions of income from the trust constituted Carlos’s

separate property.




1
  In the prior appeal, we affirmed a summary judgment in favor of Mathis which had been severed from the claims in
the underlying lawsuit against the co-trustees to make the summary judgment in favor of Mathis final and appealable.
Id. at 62 & n.1.

                                                       -2-
                                                                                     04-14-00523-CV


                                            DISCUSSION

       Leticia’s breach of fiduciary duty claim was premised on her contention that she was

entitled to receive one-half of Carlos’s income distributions from the trust because those

distributions were community property. As previously noted, however, this court already held that

those distributions are Carlos’s separate property. Id.; see also Benavides v. Mathis, No. 04-13-

00270-CV, 2014 WL 1242512, at *2 (Tex. App.—San Antonio Mar. 26, 2014, pet. filed) (mem.

op.) (affirming summary judgment in a related appeal based on prior holding). In reaching that

holding, this court rejected each of the arguments raised in Leticia’s brief contending that the

distributions are community property. Benavides, 433 S.W.3d at 63-66.

       “Under the law of the case doctrine, a court of appeals is ordinarily bound by its initial

decision if there is a subsequent appeal in the same case; but a determination to revisit an earlier

decision is within the discretion of the court under the particular circumstances of each case.”

Gotham Ins. Co. v. Warren E & P, Inc., No. 12-0452, 2014 WL 1190049, at *3 n.8 (Tex. Mar. 21,

2014). Under the circumstances of this case, we decline to exercise our discretion to revisit our

earlier decision. See id.

                                           CONCLUSION

       Because the income distributions paid to Carlos from the trust are Carlos’s separate

property, the trial court’s judgment is affirmed.

                                                    Catherine Stone, Chief Justice




                                                -3-